Case:20-02865-BKT13 Doc#:13 Filed:09/17/20 Entered:09/17/20 08:24:00                      Desc: Main
                           Document Page 1 of 15



                         IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF PUERTO RICO

  In re:

           JOELYN AGUAYO DIAZ,                                Case No. 20-02865 (BKT)

           Debtor                                             Chapter 13




                               UNITED STATES TRUSTEE’S
                    OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
                                         AND
                      MOTION TO DISMISS CASE UNDER 11 U.S.C. § 1307



           Nancy J. Gargula, the United States Trustee for Region 21, hereby moves this Honorable

 Court to deny confirmation of the chapter 13 plan and dismiss this chapter 13 case under 11

 U.S.C.§ 1307. In support, the United States Trustee represents as follows:



                                    SUMMARY OF ARGUMENT



           A.       The Court should not approve the chapter 13 plan of Debtor Joelyn Aguayo Diaz.

 Ms. Aguayo, as an assistant accountant of a marijuana enterprise, knowingly and willingly engages

 in post-petition ongoing criminal activity in violation of the Controlled Substance Act (“CSA”).

           B.       Post-petition wages are property of the estate under 11 U.S.C. § 1306, and Debtor

 relies on these illegal wages to effectuate the chapter 13 plan. The chapter 13 plan should not be

 confirmed as it would be funded by the continuing illegal activity and wages of Ms. Aguayo. If

 the plan cannot be confirmed, the case must be dismissed.
Case:20-02865-BKT13 Doc#:13 Filed:09/17/20 Entered:09/17/20 08:24:00                       Desc: Main
                           Document Page 2 of 15
 Objection to Confirmation of Plan and Motion to Dismiss
 Case No. 20-02865 (BKT)
 Chapter 13



         C.       Debtor’s chapter 13 plan facilitates the ongoing and continuous violation of federal

 law under the CSA and, therefore, is not filed in good faith as required by §1325(a) and must be

 dismissed.

         D.       Confirmation of this chapter 13 plan based on ongoing and continuing illegal

 activity and wages entangles the chapter 13 trustee and the Bankruptcy Court in violation of federal

 law, and the plan should not be confirmed. The proper remedy is dismissal of this chapter 13 case.



                          UNDISPUTED FACTS IN SUPPORT OF ARGUMENT

         1.       The Debtor filed a petition for relief under Chapter 13 of the United States

 Bankruptcy Code on July 21, 2020.

         2.       Schedule I (Dkt. No. 1) states that the occupation of Ms. Aguayo is “Accountant”

 for “FarmaVerde Dispensary” located at Ind Park Minillas R174 No. 43 Bayamon, PR 00959. The

 Schedule reflects Ms. Aguayo earns monthly gross income in the amount of $2,600. She also

 receives $400 of child support.

         3.       Schedule J lists monthly expenses at $2,246.19.

         4.       The chapter 13 plan dated July 21, 2020 (Dkt. No. 2) proposes to pay $475 per

 month to the Chapter 13 trustee for 60 months.

         5.       At the Section 341 meeting of creditors on August 26, 2020, Ms. Aguayo confirmed

 she receives $2,600 of gross monthly income from her employer, where she works as an assistant

 accountant.

         6.       At the Section 341 meeting of creditors held on August 26, 2020, Ms. Aguayo

 confirmed her employer is Healthweed, LLC doing business as FarmaVerde.


                                                           2
Case:20-02865-BKT13 Doc#:13 Filed:09/17/20 Entered:09/17/20 08:24:00                   Desc: Main
                           Document Page 3 of 15
 Objection to Confirmation of Plan and Motion to Dismiss
 Case No. 20-02865 (BKT)
 Chapter 13



         7.       At the Section 341 meeting of creditors held on August 26, 2020, Ms. Aguayo

 confirmed her employer Healthweed, LLC doing business as FarmaVerde is in the business of

 cultivation, manufacture, and distribution of cannabis, also known as marijuana.

         8.       At the Section 341 meeting of creditors held on August 26, 2020, Ms. Aguayo

 confirmed she would pay her chapter 13 plan with the income she receives from her employer’s

 marijuana business.

         9.       On September 10, 2020, Ms. Aguayo filed an Amended Schedule I (Dkt. No. 11),

 to amend her employer’s name as Healthweed, LLC., as well as provided to the U.S. Trustee her

 payroll stubs from January to August 2020 indicating her salary at Healthweed, LLC.

         10.      On September 10, 2020, Ms. Aguayo provided to the U.S. Trustee a copy of her

 employment contract with Healthweed, LLC.



                                                ARGUMENT

         Congress enacted the Bankruptcy Code to protect “honest but unfortunate debtors.”

 Marrama v. Citizens Bank of Mass., 549 U.S. 365, 374 (2007); see also Grogan v. Garner, 498

 U.S. 279, 286-87 (1991) (admonishing that the Court has “been careful to explain that the [Code]

 limits the opportunity for a completely unencumbered new beginning” to deserving debtors); In re

 Krueger, 812 F.3d 365, 373 (5th Cir. 2016) (explaining that bankruptcy “is a potent judicially

 enforced weapon” that “has no place being deployed against honest but unfortunate creditors who

 stand in the path of a dishonest bankrupt”); In re Apte, 96 F.3d 1319, 1322 (9th Cir. 1996) (“A

 dishonest debtor, on the other hand, will not benefit from his wrongdoing.”).




                                                           3
Case:20-02865-BKT13 Doc#:13 Filed:09/17/20 Entered:09/17/20 08:24:00                        Desc: Main
                           Document Page 4 of 15
 Objection to Confirmation of Plan and Motion to Dismiss
 Case No. 20-02865 (BKT)
 Chapter 13



           Ms. Aguayo admits to working for a marijuana enterprise. Marijuana is a Schedule I

 substance under the CSA § 812, and its distribution violates § 841.

           In relevant part, the CSA states that:

           (a) Unlawful acts
           Except as authorized by this subchapter, it shall be unlawful for any person knowingly or
           intentionally—
           (1) to manufacture, distribute, or dispense, or possess with intent to manufacture,
           distribute, or dispense, a controlled substance; or
           (2) to create, distribute, or dispense, or possess with intent to distribute or dispense, a
           counterfeit substance.

 21 U.S.C. § 841.

           There is no dispute that, as a marijuana dispensary, the business of Ms. Aguayo’s employer

 is proscribed under the CSA. United States v. Roberts, 978 F.2d 17, 18 n.1 (1st Cir. 1992) (citing

 United States v. One Parcel of Real Property (Great Harbor Neck), 960 F.2d 200, 205 (1st Cir.

 1992)).

           Through the services she provides to her employer, Ms. Aguayo is also personally in

 violation of the CSA. In particular, 21 U.S.C. § 846 makes it a crime to conspire to violate 21

 U.S.C. § 841. As the First Circuit has recognized, “[a]ncillary functions like accounting,

 communications, and strong-arm enforcement are all examples of peripheral services that, when

 performed in the service of drug dealers, can support a conspiracy conviction.” United States v.

 García–Torres, 280 F.3d 1, 4 (1st Cir.2002).

           A debtor who proposes to continue to engage in ongoing illegal activity through

 employment at a company that manufactures and sells marijuana in violation of the CSA cannot

 obtain a discharge in bankruptcy. See 13 U.S.C. § 1325(a)(3). This Court cannot condone the

 ongoing illegal activity by confirming a plan that is funded directly or indirectly through income


                                                           4
Case:20-02865-BKT13 Doc#:13 Filed:09/17/20 Entered:09/17/20 08:24:00                       Desc: Main
                           Document Page 5 of 15
 Objection to Confirmation of Plan and Motion to Dismiss
 Case No. 20-02865 (BKT)
 Chapter 13



 derived from employment at a marijuana enterprise in violation of the CSA. Therefore, the case

 must be dismissed under 11 U.S.C. § 1307.



     I.      A BANKRUPTCY COURT SHOULD NOT APPROVE A CHAPTER 13 PLAN
             OF DEBTORS WITH MARIJUANA INCOME.

          Congress enacted the CSA as a comprehensive federal scheme to regulate controlled

 substances and combat illicit trafficking in them:

                  Prompted by a perceived need to consolidate the growing number of
          piecemeal drug laws and to enhance federal drug enforcement powers, Congress
          enacted the Comprehensive Drug Abuse Prevention and Control Act. Title II of
          that Act, the CSA, repealed most of the earlier antidrug laws in favor of a
          comprehensive regime to combat the international and interstate traffic in illicit
          drugs. The main objectives of the CSA were to conquer drug abuse and to control
          the legitimate and illegitimate traffic in controlled substances. Congress was
          particularly concerned with the need to prevent the diversion of drugs from
          legitimate to illicit channels. See United States v. Moore, 423 U.S. 122, 135, 96 S.
          Ct. 335, 46 L.Ed.2d 333 (1975); see also H.R. Rep., at 22, U.S. Code Cong. &
          Admin. News 1970, pp. 4566, 4596. To effectuate these goals, Congress devised a
          closed regulatory system making it unlawful to manufacture, distribute, dispense,
          or possess any controlled substance except in a manner authorized by the CSA. 21
          U.S.C. §§ 841(a)(1), 844(a).

 Gonzales v. Raich, 545 U.S. 1, 12-13; 125 S. Ct. 2195, 2203 (2005) [footnotes omitted].

          Ms. Aguayo, as an assistant accountant for a marijuana enterprise, engages in the ongoing

 and continuing illegal activity of possessing and facilitating the distribution of marijuana in

 violation of the CSA. The chapter 13 plan proposed by the Debtor relies on the wages from this

 ongoing illegal activity to effectuate the chapter 13 plan, regardless of whether the funds are

 segregated or how they are remitted to the chapter 13 trustee. Plans that facilitate the continuing

 post-petition violation of federal law are proposed in bad faith, and confirmation should be denied

 by the Bankruptcy Court. Confirmation of a chapter 13 plan that relies on the ongoing and


                                                           5
Case:20-02865-BKT13 Doc#:13 Filed:09/17/20 Entered:09/17/20 08:24:00                     Desc: Main
                           Document Page 6 of 15
 Objection to Confirmation of Plan and Motion to Dismiss
 Case No. 20-02865 (BKT)
 Chapter 13



 continuing illegal activity and wages of a Debtor in violation of the CSA entangles the chapter 13

 trustee and the Bankruptcy Court in that ongoing and continuing violation of federal law.


         A.       A Federal Bankruptcy Court cannot allow bankruptcy protection to a debtor
                  involved in medical cannabis as prohibited marijuana.

         The illegality of marijuana under federal law is not affected by any laws that purport to

 legalize marijuana for medical use under Puerto Rico law. See United States v. Oakland Cannabis

 Buyers’ Cooperative, 532 U.S. 483 (2001); Raich, 545 U.S. 1. In Oakland Cannabis, the United

 States sued a cooperative that was distributing and manufacturing marijuana in accordance with

 California’s medical marijuana law but in violation of the CSA, and the Cooperative asserted a

 defense of medical necessity. The Court rejected the defense as at odds with the legislative

 judgments expressed in the CSA and stated that “[c]ourts of equity cannot, in their discretion,

 reject the balance that Congress has struck in a statute.” 532 U.S. at 493 and 497. Just four years

 later, in Raich, individuals sued the United States to bar enforcement of the CSA with respect to

 their use of medical marijuana that was legal under state law, claiming the CSA was not a valid

 exercise of federal power under the Commerce Clause. The United States Supreme Court rejected

 that argument because “Congress’ Commerce Clause authority includes the power to prohibit the

 local cultivation and use of marijuana in compliance with California law.” 545 U.S. at 2; 125 S.

 Ct. at 2196. The Court further found that the “CSA designates marijuana as contraband for any

 purpose; in fact, by characterizing marijuana as a Schedule I drug, Congress expressly found that

 the drug has no acceptable medical uses.” Id. at 2 (emphasis in original).

         Consistent with these governing principles, activities associated with the marijuana

 industry that are illegal under federal law—even if purportedly legal under state law—cannot be


                                                           6
Case:20-02865-BKT13 Doc#:13 Filed:09/17/20 Entered:09/17/20 08:24:00                       Desc: Main
                           Document Page 7 of 15
 Objection to Confirmation of Plan and Motion to Dismiss
 Case No. 20-02865 (BKT)
 Chapter 13



 condoned and adopted by federal bankruptcy courts. “[A] federal court cannot be asked to enforce

 the protections of the Bankruptcy Code in aid of a Debtor whose activities constitute a continuing

 federal crime.” In re Andrick, 604 B.R. 577, 580–81 (Bankr. D. Colo. 2019) (emphasis added); In

 re Rent-Rite Super Kegs W. Ltd., 484 B.R. 799, 805 (Bankr. D. Colo. 2012).

         Any engagement in an unlawful marijuana business—whether the activities will fund the

 plan in whole or in part—precludes the Debtor from obtaining federal bankruptcy relief that

 promotes and facilitates those same activities (whether through plan restrictions or otherwise). See

 Northbay Wellness Grp., Inc. v. Beyries, 789 F.3d 956, 959 (9th Cir. 2015) (stating that doctrine

 of "unclean hands" applies in bankruptcy cases) (citing Johnson v. Yellow Cab Transit Co., 321

 U.S. 383, 387 (1944)); Fourth Corner Credit Union v. Federal Reserve Bank of Kansas City, 861

 F.3d 1052 1054 (10th Cir. 2017) (stating that federal courts should not use equitable powers to

 facilitate illegal marijuana businesses); see also In re Basrah Custom Design, Inc., 600 B.R. 368,

 383 (Bankr. E.D. Mich. 2019) (federal court cannot allow itself to be used to assist Debtor to obtain

 a result contrary to federal criminal law and therefore Debtor has unclean hands in support of

 “cause” to dismiss) reh’g denied, 602 B.R. 31 (Bankr. E.D. Mich. 2019), appeal stayed, No. 19-

 11985 (E.D. Mich. Feb. 24, 2020); Rent-Rite , 484 B.R. at 809 (finding that debtor's lease of real

 property to a marijuana business constituted “unclean hands” and was cause for dismissal under

 11 U.S.C. § 1112(b); In re Medpoint Management, LLC, 528 B.R. 178 (Bankr. D. Ariz. 2015),

 vacated in part on other grounds, 2016 WL 3251581 (B.A.P. 9th Cir. June 3, 2016) (dismissing

 an involuntary chapter 7 petition for unclean hands because debtor provided management services

 to marijuana businesses).




                                                           7
Case:20-02865-BKT13 Doc#:13 Filed:09/17/20 Entered:09/17/20 08:24:00                       Desc: Main
                           Document Page 8 of 15
 Objection to Confirmation of Plan and Motion to Dismiss
 Case No. 20-02865 (BKT)
 Chapter 13



         The ongoing and continuing illegal activity needed to effectuate the Debtor’s chapter 13

 plan in this case constitutes cause for dismissal. In re Arenas, 535 B.R. 845 (B.A.P. 10th Cir.

 2015) (“Arenas II”), aff’g 514 B.R. 887, 891 (Bankr. D. Colo. 2014) (“Arenas I”). In Arenas, the

 debtor both cultivated and sold marijuana and leased space to a dispensary. Upon dismissing the

 case, the bankruptcy court stated that a “federal court cannot be asked to enforce the protections

 of the Bankruptcy Code in aid of a Debtor whose activities constitute a continuing federal crime.”

 514 B.R. at 998 (quoting Rent-Rite Super Kegs, 484 B.R. at 805). The Arenas court also denied

 the debtors’ motion to convert to chapter 13 based on the debtors’ lack of good faith given that

 there “is no way the Trustee could administer the plan without committing one or more federal

 crimes.” 535 B.R. at 852. The court did so even though it found the debtors “sincere and credible”

 because good faith is objective, not subjective, and it is “objectively unreasonable for them to seek

 chapter 13 relief.” Id. at 852-53. Simply put, “it is not asking too much of debtors to obey federal

 laws, including criminal laws, as a condition of obtaining relief under the Bankruptcy Code.” In

 re Johnson, 532 B.R. 53, 59 (Bankr. W.D. Mich. 2015).

         The fact that the Debtor is an employee of the marijuana business, rather than the owner of

 that business, does not alter the fact that her source of income is illegal under the CSA. Liability

 under the CSA is broadly defined and extends not only to the owners of controlled substances, but

 also to those who possess or dispense marijuana, as well as to persons who assist or conspire with

 violators of the CSA. See 21 U.S.C. §§ 841, 846. Therefore, even if she has no ownership interest

 in the marijuana enterprise, the Debtor is engaged in ongoing and continuing violations of the

 CSA. See García–Torres, 280 F.3d at 4; In re Medpoint Mgmt., LLC, 528 B.R. 178, 185 (Bankr.

 D. Ariz. 2015), vacated in part on other grounds, B.A.P. No. AZ-15-1130, 2016 WL 3251581


                                                           8
Case:20-02865-BKT13 Doc#:13 Filed:09/17/20 Entered:09/17/20 08:24:00                         Desc: Main
                           Document Page 9 of 15
 Objection to Confirmation of Plan and Motion to Dismiss
 Case No. 20-02865 (BKT)
 Chapter 13



 (B.A.P. 9th Cir. 2016) (dismissing an involuntary chapter 7 petition against firm engaged as a

 manager of a marijuana business, and noting that firm was potentially criminally liable under

 accomplice liability provisions of the CSA).

          Federal law makes it a crime for “any person knowingly or intentionally . . . to . . . possess

 with intent to manufacture, distribute, or dispense, a controlled substance . . . “. 21 U.S.C. §

 841. Because Ms. Aguayo’s job is to participate as an accountant in the sale of marijuana, in the

 course of her employment she has knowledge and intent that the marijuana will be distributed and

 ultimately sold to end users, thereby violating 21 U.S.C. § 841. See, e.g. United States v.

 Hernandez, 484 F.2d 86 (5th Cir. 1973) (affirming 21 U.S.C. § 841 conviction of Defendant who

 agreed to help load and allow his pickup truck to be used to transport marijuana in exchange for

 $100).

          In addition, 21 U.S.C. § 846 makes it a crime to conspire to violate 21 U.S.C. § 841. A

 person is engaged in such a conspiracy when she knowingly agrees to engage in the distribution

 of marijuana with the intent to further that distribution. United States v. Gil, 58 F.3d 1414, 1423

 (9th Cir. 1995). Because Ms. Aguayo is knowingly and continuously participating in the sale and

 distribution of marijuana, she is also likely engaged in a conspiracy to distribute in violation of 21

 U.S.C. § 846. See, e.g. DOJ News Release, 2014 WL 4243839 (Aug. 25, 2014) (marijuana store

 employee pleads guilty to conspiracy to manufacture, distribute, and possess with the intent to

 distribute marijuana).

          Ms. Aguayo is not entitled to receive an Order discharging her debts due to the ongoing

 and continuing criminal activity in which she participates in violation of the CSA. Debtor should

 not be entitled to shield her assets under exemptions in Bankruptcy and enjoy the benefit of the


                                                           9
Case:20-02865-BKT13 Doc#:13 Filed:09/17/20 Entered:09/17/20 08:24:00                        Desc: Main
                          Document Page 10 of 15
 Objection to Confirmation of Plan and Motion to Dismiss
 Case No. 20-02865 (BKT)
 Chapter 13



 automatic stay while engaging in a criminal activity. The Chapter 13 plan should not be confirmed

 as it promotes an ongoing and continuing criminal activity, and the case must be dismissed.

         B.       Debtor’s Chapter 13 Plan Relies on Marijuana Income to Effectuate the
                  Chapter 13 Plan. As Such, it Facilitates a Continuing Violation of Law and
                  Should Not Be Confirmed.

         “Property of the estate includes, in addition to the property specified in section 541 of this

 title—(2) earnings from services performed by the debtor after the commencement of the case, but

 before the case is closed, dismissed or converted to a case under chapter 7, 11, or 12 of this title,

 whichever occurs first. 11 U.S.C. § 1306(a)(2).

         Post-petition wages are property of the estate under 11 U.S.C. § 1306, and Debtor relies on

 these illegal wages to effectuate the chapter 13 plan. In the case of Ms. Aguayo, her wages result

 from illegal activity that violate federal law under the CSA. These illegal wages cannot be remitted

 to the Chapter 13 trustee. The chapter 13 plan should not be confirmed as it would be funded by

 continuing illegal activity and wages of Ms. Aguayo. If the plan cannot be confirmed, the case

 must be dismissed.

         C.       Debtor’s Chapter 13 Plan Facilitates a Continuing Violation of Law.
                  Therefore, it Was Not Filed in Good Faith and Should Not Be Confirmed.

          Bankruptcy proceedings are “inherently proceedings in equity.” Pepper v. Litton, 308

 U.S. 295, 304-05 (1939). A court in equity ordinarily should not “lend its judicial power to a

 plaintiff who seeks to invoke that power for the purpose of consummating a transaction in clear

 violation of law.” See Yellow Cab Transit 321 U.S. at 387; 7 Collier on Bankruptcy ¶ 1112.07

 (16th ed. 2018) (“[A]s a general rule, equitable remedies are not available to any party who fails

 to act in an equitable fashion.”). “The Court’s power to adjust the debtor-creditor relationship . . .




                                                       10
Case:20-02865-BKT13 Doc#:13 Filed:09/17/20 Entered:09/17/20 08:24:00                       Desc: Main
                          Document Page 11 of 15
 Objection to Confirmation of Plan and Motion to Dismiss
 Case No. 20-02865 (BKT)
 Chapter 13



 goes to the essence of the Court’s equitable jurisdiction and requires the Court to look to equitable

 factors to determine the propriety of the Debtor’s filing.” Rent-Rite 484 B.R. at 806.

         One chapter 11 case that is instructive on this point is In re Basrah, where a debtor sought

 to use the bankruptcy court to set aside one illegal contract to operate a marijuana dispensary for

 a better illegal contract to do the same. Dismissing the debtor’s bankruptcy, the Basrah court

 stated that it could not be used to violate federal law:

          The actual purpose of filing and prosecuting this bankruptcy case is for the Debtor
          and its 100% shareholder to use this bankruptcy court, and the Bankruptcy Code,
          to assist them in obtaining a result that is contrary to federal criminal law under
          the Controlled Substances Act, and therefore contrary to federal public policy.
          This federal court cannot allow itself to be used in this way.

 600 B.R. at 383. See also Dawood, 602 B.R. 640 (Bankr. E.D. Mich. 2019) (spouse of the debtor’s

 principal in Basrah subsequently filed a chapter 13 case, and the court found Dawood had unclean

 hands and dismissed for the same reason).

         The Debtor may ask for an equity solution to her dilemma.             However, given her

 involvement in a criminal enterprise under federal law, the Debtor cannot propose a confirmable

 plan in this case because 11 U.S.C. § 1325(a) provides that a chapter 13 plan may only be

 confirmed if, among other things, it “has been proposed in good faith and not by any means

 forbidden by law,” and “the action of the debtor in filing the petition was in good faith.” 11 U.S.C.

 § 1325(a)(3), (7); see also In re Lilley, 91 F.3d 491, 496 (3rd Cir. 1996) (holding that chapter 13

 contains a good faith filing requirement). As Arenas I recognized, these requirements cannot be

 met where a debtor’s plan facilitates a continued violation of federal law. See Arenas I, 514 B.R.

 at 894 (concluding that § 1325(a)(3) requires the court “to examine the lawfulness of a plan’s

 means of implementation”). Because the Debtor is knowingly aiding and participating in the


                                                       11
Case:20-02865-BKT13 Doc#:13 Filed:09/17/20 Entered:09/17/20 08:24:00                       Desc: Main
                          Document Page 12 of 15
 Objection to Confirmation of Plan and Motion to Dismiss
 Case No. 20-02865 (BKT)
 Chapter 13



 production, processing, and distribution of marijuana she is engaged in a conspiracy to do so in

 violation of 21 U.S.C. § 846, while seeking this Court’s protection of the income debtor receives

 from that illegal enterprise. The Debtor is further asking this Court to use its powers under federal

 law to change her relationships with her creditors, while the Debtor continues to generate income

 derived from the sale of federally prohibited controlled substances. The Debtor, having come into

 this Court of equity with unclean hands, should be denied the requested protection as a matter of

 equity.

           D.     Confirmation of A Chapter 13 Plan Based on Marijuana Employment Will
                  Entangle the Trustee and The Bankruptcy System in A Violation of Federal
                  Law.

           It “goes without saying that a bankruptcy trustee must abide by federal law, including

 federal criminal law.” Johnson, 532 B.R. at 57. “A bankruptcy case cannot proceed where the

 court, the trustee or the debtor-in-possession will necessarily be required to possess and administer

 assets which are either illegal under the CSA or constitute proceeds of activity criminalized by the

 CSA.” In re Way to Grow, Inc., 597 B.R. 111 (Bankr. D. Colo. 2018), aff’d 610 B.R. 338 (D. Colo.

 2019) (emphasis added).

           The Johnson court likewise recognized the gravity of a federal court effectively aiding and

 abetting violations of federal law: “[F]ederal judicial officers take an oath to uphold federal law

 and countenancing the Debtor’s continued operations of his marijuana business under the court’s

 protection is hardly consistent with that oath.” Johnson, 532 B.R. at 56. See also Arenas II, 535

 B.R. at 854 (stating debtors are caught between a business the state deems legal “but which the

 laws of the United States—laws that every United States Judge swears to uphold—proscribe and




                                                       12
Case:20-02865-BKT13 Doc#:13 Filed:09/17/20 Entered:09/17/20 08:24:00                        Desc: Main
                          Document Page 13 of 15
 Objection to Confirmation of Plan and Motion to Dismiss
 Case No. 20-02865 (BKT)
 Chapter 13



 subject to criminal sanctions.”). The Court should not confirm a plan that entangles the chapter

 13 trustee and the Court in overseeing illegal activity at all, much less for a period of 5 years.

         A relevant case by the Bankruptcy Appellate Panel of the Ninth Circuit is instructive. In

 the case of In re Burton, 610 B.R. 633 (B.A.P. 9th Cir. 2020), the Bankruptcy Court had dismissed

 a chapter 13 case filed by Debtors who owned a majority interest in an entity (Agricann), which

 was in the business of growing and selling marijuana and which was the plaintiff in two breach of

 contract actions seeking damages arising out of that business. The Bankruptcy Court found that

 permitting the case to proceed would “necessitate the Court and the Trustee’s involvement in

 condoning the illegal activity” and dismissed the case. On appeal, the 9th Circuit BAP affirmed

 because “[t]he Burtons failed to demonstrate that their ties to Agricann would not result in proceeds

 of an illegal business becoming part of the bankruptcy estate, requiring the trustee and the court to

 administer assets that constitute proceeds of activity criminalized by the CSA.” Id. at 640-41.

         As the Court stated in Arenas II regarding that chapter 7 case, “[a]dministering the debtors’

 Chapter 7 estate would require the Trustee to either violate federal law by possessing and selling

 the marijuana assets or abandon them. If he did the former, the Trustee would be at risk of

 prosecution; if he did the latter, the creditors would receive nothing while the debtors would retain

 all of their assets and receive a discharge as well.” Arenas II, 535 B.R. at 854. The Court affirmed

 the dismissal of that case.

         In this or any other case, the trustee cannot receive proceeds from illegal activity. But the

 Debtor’s proposed chapter 13 plan, funded with illegal funds, entangles the Court and the trustee

 in an illegal activity. The Court should not become entangled in an illegal activity and should

 deny confirmation of this chapter 13 plan. The proper remedy is dismissal of this chapter 13 case.


                                                       13
Case:20-02865-BKT13 Doc#:13 Filed:09/17/20 Entered:09/17/20 08:24:00                      Desc: Main
                          Document Page 14 of 15
 Objection to Confirmation of Plan and Motion to Dismiss
 Case No. 20-02865 (BKT)
 Chapter 13



                                               CONCLUSION

         For all the foregoing reasons, the chapter 13 plan in this case cannot be confirmed pursuant

 to 11 U.S.C. § 1325(a)(3). The case must be dismissed under 11 U.S.C. § 1307(c). Dismissal is

 the proper remedy.

                                                   NOTICE

         WITHIN THIRTY (30) DAYS AFTER SERVICE AS EVIDENCED BY THE
         CERTIFICATE OF SERVICE BELOW, AND AN ADDITIONAL THREE (3) DAYS
         PURSUANT TO FED. R. BANK. P. 9006(f) IF YOU WERE SERVED BY MAIL, ANY
         PARTY AGAINST WHOM THIS PAPER HAS BEEN SERVED, OR ANY OTHER
         PARTY TO THE ACTION WHO OBJECTS TO THE RELIEF SOUGHT HEREIN,
         SHALL SERVE AND FILE AN OBJECTION OR OTHER APPROPRIATE
         RESPONSE TO THIS PAPER WITH THE CLERK’S OFFICE OF THE U.S.
         BANKRUPTCY COURT FOR THE DISTRICT OF PUERTO RICO. IF NO
         OBJECTION OR OTHER RESPONSE IS FILED WITHIN THE TIME ALLOWED
         HEREIN, THE PAPER WILL BE DEEMED UNOPPOSED AND MAY BE
         GRANTED UNLESS: (I) THE REQUESTED RELIEF IS FORBIDDEN BY LAW; (ii)
         THE REQUESTED RELIEF IS AGAINST PUBLIC POLICY; OR (iii) IN THE
         OPINION OF THE COURT, THE INTEREST OF JUSTICE REQUIRES
         OTHERWISE.



                                      CERTIFICATE OF SERVICE

         I DO HEREBY CERTIFY that on this day I electronically filed a true and exact copy of

 the foregoing with the Clerk of the Court using the CM/ECF System which will send notification

 of such filing to all CM/ECF participants as follow:


     •   ROBERTO FIGUEROA CARRASQUILLO rfc@rfigueroalaw.com,
         G9942@notify.cincompass.com
     •   LUIS FRED SALGADO luisfredsalgado@hotmail.com
     •   MONSITA LECAROZ ARRIBAS ustpregion21.hr.ecf@usdoj.gov
     •   ALEJANDRO OLIVERAS RIVERA aorecf@ch13sju.com




                                                       14
Case:20-02865-BKT13 Doc#:13 Filed:09/17/20 Entered:09/17/20 08:24:00                              Desc: Main
                          Document Page 15 of 15
 Objection to Confirmation of Plan and Motion to Dismiss
 Case No. 20-02865 (BKT)
 Chapter 13



         I DO HEREBY FURTHER CERTIFY that on this same date a true and exact copy of

 the foregoing has been sent by regular United States mail to Debtor, Joelyn Aguayo Diaz, Urb

 Valle Tolima O 13, Emma R Vicenty St., Caguas, PR 00727.



 Respectfully Submitted.


         DATED: September 17, 2020


                                                                       NANCY J. GARGULA
                                                           United States Trustee for Region 21

                                                   U.S. DEPARTMENT OF JUSTICE
                                         OFFICE OF THE UNITED STATES TRUSTEE
                                                                        Edificio Ochoa
                                                          500 Tanca Street, Suite 301
                                                    San Juan, Puerto Rico 00901-1922
                                                                 Tel.: (787) 729-7444
                                                                 Fax: (787) 729-7449

                                                                         (Electronically Filed)

                                                             By: s/ Monsita Lecaroz-Arribas
                                                                    Monsita Lecaroz-Arribas
                                                                     Assistant U.S. Trustee
                                                                     USDC-PR No. 207707




                                                       15
